

117 HRES 587 IH: Expressing the sense of the House of Representatives that Congress disapproves of Department of Defense leadership pursuing adverse actions toward members of the Armed Forces of the United States who choose not to receive a COVID–19 vaccine.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 587IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Green of Tennessee (for himself, Mr. Massie, Mr. Garcia of California, Mr. Roy, Mr. Tiffany, Mr. Burchett, Mr. Harris, Mr. Murphy of North Carolina, Mrs. Cammack, and Mr. Crenshaw) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that Congress disapproves of Department of Defense leadership pursuing adverse actions toward members of the Armed Forces of the United States who choose not to receive a COVID–19 vaccine.Whereas the Secretary of Defense has announced a COVID–19 vaccine mandate will take effect for the Armed Forces of the United States even if the Food and Drug Administration has only approved the COVID–19 vaccine under an emergency use authorization;Whereas many Americans have reservations about taking a vaccine that has only been available for less than a year;Whereas reports of adverse actions being taken, or threatened, by military leadership at all levels are antithetical to our fundamental American values; andWhereas any discharge other than honorable denotes a dereliction of duty or that a servicemember did not serve the United States and its people to the best of his or her ability: Now, therefore, be itThat the House of Representatives stands in opposition to any adverse punishment or any discharge that is not an honorable discharge for servicemembers whose discharge is because they choose not to receive the COVID–19 vaccine.